      Case 1:16-cv-06287-KPF Document 99 Filed 04/03/19 Page 1 of 1



                                                                               April 3, 2019
Via ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      Withdrawal of Request in Marcelino v. 374 Food, Inc. et al., 16-Civ-
                06287

Judge Failla:

        As counsel for Defendants, I respectfully submit this letter withdrawing my
request for a pre-motion conference prior to filing a motion to sanction Michael Ross and
his associate pursuant to 28 U.S.C. § 1927. The cases cited by Mr. Ross in his
affirmation today show that they did not vexatiously multiple the proceedings or
intentionally abuse the judicial process even if Defendants maintain that they may not file
notices of appearance to represent counsel that is, in turn, representing a party (as
opposed to counsel that has already withdrawn from representing a party and is facing a
sanctions motion).

        Having researched disqualification extensively, I am surprised that there are cases
where Mr. Ross has been allowed to appear as counsel to counsel representing a party
and certainly made my motion in good faith (and continue to maintain that Mr. Ross and
his associate should be disqualified from this case as long as Mr. Faillace represents a
party). But I recognize that the cases cited in his affirmation obviate the argument that
Mr. Ross and his associate violated 28 U.S.C. § 1927.

       There are other issues to discuss at the pre-motion conference – the most
important of which is whether Mr. Faillace will now withdraw from representing Plaintiff
as he has retained counsel even prior to a motion for sanctions being made – so this is not
a request to cancel that conference. I also intend to file my reply brief on the motion
seeking Mr. Ross’s and his associate’s disqualification from this case prior to that
conference. The intent of this letter is merely to inform the Court that I do not believe Mr.
Ross and his association violated 28 U.S.C. § 1927 and will not file that motion.


                                                                                 Sincerely,
                                                                        /s/ Brian Lehman
                                                                             Brian Lehman
                                                                         Lehman LG LLC
                                                                    Counsel for Defendants
cc: all counsel by ECF
